Case 2:14-cr-20383-NGE-RSW ECF No. 439, PageID.3639 Filed 06/15/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
               Plaintiff,                                 Case No. 14-cr-20383
 v.                                                       Honorable Nancy G. Edmunds
 SONDAI HARRIS, D-5,

               Defendant.
 _______________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [433]

        Defendant Sondai Harris is currently in the custody of the Federal Bureau of

 Prisons serving an 87-month term of imprisonment at the Federal Correctional Institute in

 Milan, Michigan. On March 3, 2021, the Court denied Defendant’s motion for

 compassionate release under 18 U.S.C. § 3582(c). (ECF No. 432.) The matter is now

 before the Court on Defendant’s emergency motion for reconsideration of that order.

 (ECF No. 433.)

        Pursuant to Rule 7.1(h) of the Local Rules for the Eastern District of Michigan, a

 party may move for reconsideration of an order within fourteen days of the order's

 issuance. For the motion to succeed, the movant “must not only demonstrate a palpable

 defect by which the Court and the parties . . . have been misled but also show that

 correcting the defect will result in a different disposition of the case.” E.D. Mich. L.R.

 7.1(h). A court generally will not grant a motion for reconsideration that “merely present[s]

 the same issues ruled upon by the Court, either expressly or by reasonable implication.”

 Id.



                                              1
Case 2:14-cr-20383-NGE-RSW ECF No. 439, PageID.3640 Filed 06/15/21 Page 2 of 4




         Defendant argues that reconsideration is warranted because the Court’s prior

 grants of compassionate release are inconsistent with the denial of Defendant’s motion.

 In support of this contention, Defendant rehashes his arguments regarding his health risks

 in the face of the COVID-19 pandemic. The Court finds that these arguments are merely

 an improper attempt to relitigate the same issue that was before the Court at the time it

 considered his motion. See Nagle Indus., Inc. v. Ford Motor Co., 175 F.R.D. 251, 255

 (E.D. Mich. 1997) (noting that “motions for reconsideration are not the proper vehicle to

 relitigate issues previously considered”) (internal quotations and citation omitted).

         Moreover, the cases Defendant cites where this Court has granted compassionate

 release can be distinguished. In United States v. Owdish, for example, the defendant was

 convicted of financial crimes, sentenced to only one year plus one day imprisonment, and

 had only a few months remaining on his sentence. No. 18-CR-20423, 2020 WL 4596822,

 at *4 (E.D. Mich. Aug. 11, 2020). Under those circumstances, the Court concluded that

 releasing the defendant to home confinement would not subject the public to greater risk.

 Id. Unlike the defendant in Owdish, Defendant here was involved in a highly sophisticated

 drug conspiracy which sought to distribute well over 100 grams of heroin throughout the

 Detroit community. Defendant was sentenced to an 87-month term of incarceration for

 his crime and has served less than 60 months. Additionally, Defendant has shown by his

 significant pretrial release violation1 that early release is not appropriate in this case and

 would not necessarily protect the public from further crimes of Defendant.




 1
   After his plea, but before he was sentenced in this matter, Defendant was stopped by highway patrol while
 travelling in a vehicle in Ohio, a state to which he did not have permission to travel. Officers found more
 than 100 grams of cocaine and 30 Oxycodone pills in the trunk of the car. Defendant was arrested and
 charged although those charges were later dismissed pending sentencing in this matter. (ECF No. 416 at
 5.)

                                                     2
Case 2:14-cr-20383-NGE-RSW ECF No. 439, PageID.3641 Filed 06/15/21 Page 3 of 4




        Similarly, this case can be distinguished from United States v. Rahim, No. 16-

 20433, 2020 WL 2604857, at *1 (E.D. Mich. May 21, 2020), and United States v. Moore,

 No. 06-20465, 2020 WL 6440920, at *1 (E.D. Mich. Nov. 3, 2020). The Court granted

 compassionate release to those defendants because, among other things, their age and

 health conditions placed them in the highest COVID-19 risk category and the § 3553(a)

 factors favored release. Although the Court agrees with Defendant that his underlying

 conditions are serious, he is at less risk at 46 years old than the defendants in Rahim and

 Moore who were 67 and 73 years old, respectively. See Rahim, 2020 WL 2604857 at *3

 (relying on data released by the CDC that indicated approximately 80% of deaths from

 COVID-19 in the United States occurred in individuals aged 65 or older). Defendant’s

 relatively lower risk is not enough to alter the balance of the § 3553(a) factors.

        In sum, Defendant may disagree with the Court’s conclusion, but he has not

 identified a palpable defect upon which the Court and the parties have been misled.

 Defendant is therefore not entitled to the relief he seeks.

        Based upon the foregoing, Defendant’s motion for reconsideration is DENIED.

        SO ORDERED.


                                        s/ Nancy G. Edmunds
                                        Nancy G. Edmunds
                                        United States District Court Judge

 Dated: June 15, 2021




                                              3
Case 2:14-cr-20383-NGE-RSW ECF No. 439, PageID.3642 Filed 06/15/21 Page 4 of 4




 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on June 15, 2021, by electronic and/or ordinary mail.


                           s/ Lisa Bartlett
                           Case Manager




                                              4
